Citation Nr: 1542757	
Decision Date: 10/05/15    Archive Date: 10/13/15

DOCKET NO.  09-08 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral elbow disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a bilateral foot corn disability.


REPRESENTATION

The Veteran represented by:    Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION


The Veteran served on active duty from March 2002 to March 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

In February 2013, the Veteran did not appear at a hearing before the Board. Without good cause shown, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

In April 2013, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issues of entitlement to service connection for bilateral elbow and shoulder disabilities are REMANDED to the AMC/RO and are addressed in the REMAND section of this decision.


FINDINGS OF FACT

Resolving the benefit of the doubt in favor of the Veteran, the Veteran's bilateral foot corn disability had its onset in service.






CONCLUSION OF LAW

The criteria for service connection for a bilateral foot corn disability have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As service connection for bilateral foot corns is resolved in the Veteran's favor, the only matter disposed of in this decision, further discussion here of compliance with the VCAA with regard to the claims is not necessary.

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Facts and Analysis

The service treatment records do not contain any complaints, diagnoses, or treatment of the feet including corns.  

In a December 2007 VA examination, the Veteran reported she has had a problem with corns on the fourth and fifth toes bilaterally since March 2002.  She was not currently receiving any treatment and the VA examiner stated the only symptom was cosmetic.  The diagnosis was hyperkeratosis of the fourth and fifth toes bilaterally.  

In her notice of disagreement, the Veteran stated that in service she used over the counter medication to treat the corns that appeared on her feet but the corns did not go away because her boots rubbed against them when she wore them

In a second VA examination in May 2013, the Veteran reported she had bilateral foot corns starting in basic training but never sought treatment for them.  The condition was now worse with the right foot worse than the left.  Upon examination, no corns were found on the left foot but there was a small corn on the little digit of the right foot without ulceration.  The examination did not reveal any other foot conditions such as hammer toes and the X-rays were within normal limits.  

The examiner stated the most likely etiology for corns is poorly fitting footwear.  This causes a hardened thick area sometimes causing discomfort if the corn interferes with walking or other activity.  In the Veteran's case, there was no pain during the examination and it is cosmetic problem.  The examiner noted no treatment for corns in service and concluded her current condition was more likely due to her level of activity and current footwear.  According to the VA examiner, to consider the service boots as a cause of the corns required speculation.  Therefore, he concluded it was less likely than not that her current bilateral foot corn disability resulted from service.  

After careful review of the evidence, the Board has determined that the claim for service connection for bilateral foot corns should be granted.

As noted earlier, in order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167   (Fed.Cir. 2004).

There is no dispute that the Veteran currently suffers from a bilateral foot corn disability.  As noted above, the VA examiner reported one in the May 2013 VA examination.  Therefore, Shedden element (1) is satisfied.

The Veteran also stated that she first developed corns in service when her boots continuously rubbed her feet.  Although there is no official record of a particular incurrence or treatment in service, the Veteran stated she treated the condition herself with over the counter medications and even up to today, she has not sought medical attention.  The Board finds that such an injury is consistent with the circumstances or conditions for her service.  The Veteran has stated that the corns started in service and have recurred on an ongoing basis.  Therefore, Shedden element (2) has been satisfied

Finally, the Board finds that Shedden element (3) is satisfied.  The Board finds that Veteran's statements as to the onset of her bilateral foot corn disability in service, which has remained until the present, and her attribution of the current symptoms to service satisfies Shedden element (3).  The Board finds that the Veteran's statements are credible, and therefore finds that not only is there evidence of in-service incurrence of foot corns, but that she has had recurring foot corns from separation to the present.

While there otherwise is no medical opinion in the file linking the current diagnosis of bilateral foot corns to service, this is a case in which the Veteran's lay opinion is sufficient.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)(Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)(explaining in a footnote, sometimes a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer).  The Veteran is competent to describe symptoms and their onset which she is able to perceive through the use of her senses.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses).  Here, the Board finds that the visible nature of foot corns is similar to the visible nature of varicose veins and therefore capable of a lay diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303. 309 (2007).

The Veteran is not only competent but credible to report that she began experiencing corns in service and has experienced foot corns ever since service.  A Veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence.");  see 38 U.S.C. § 1154(a)  (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  

As the Veteran's lay statements and testimony is competent and credible with regard to the circumstance of her duties and use of boots in service and the onset of corns in service and since, and with evidence of current disability provided by the VA examination based on the same reports of findings or symptoms now as in service, and evidence of an ongoing, continuous relationship between the current disability and service, all the elements of service connection have been met and service connection is established.  See Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).

The Board recognizes that at first blush, the VA examiner did not find a relationship between foot corns and service, but the Board finds that upon closer review, the VA examiner's opinion supports service connection.  The examiner stated that corns can be caused by poorly fitting footwear but could not state without resorting to speculation whether boots caused the Veteran's corns.  There was no discussion by the examiner of the onset and continued presence of foot corns since separation based upon the Veteran's evidence not only as to the presence of foot corns, but also the onset in service due to the way her boots rubbed her feet.  It does not appear the VA examiner considered the Veteran's history, as she has attributed the foot corns to footwear and therefore, her evidence is consistent with the VA examiner's medical statements as to the cause of foot corns.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -03 (2008).  For the reasons expressed, the Board finds the Veteran's evidence more probative that the opinion of the VA examiner.

In sum, the Board finds that the evidence of record is at least in equipoise as to the matter of whether the Veteran's current bilateral foot corn disability is related to military service.  The benefit of the doubt rule applies and is resolved in the Veteran's favor.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Accordingly, after resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for a bilateral foot corn disability.  See 38 U.S.C.A. 5107(b), 38 C.F.R. §§ 3.102, 3.304; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

ORDER

Entitlement to service connection for a bilateral foot corn disability is granted.


REMAND

The Veteran has also filed for service connection for a bilateral elbow disability and a bilateral shoulder disability.  The Veteran asserts her conditions began in service but she did not report the symptoms as she did not want to complain and she believed the service providers could not do anything towards the end of her service due to a pregnancy.  She stated she reported upper extremity symptoms of numbness at least on the right side in her May 2006 separation examination but does not understand why these complaints were not noted on the separation examination report.  

In the December 2007 VA examination, the examiner diagnosed bilateral medial epicondylitis of the elbow and bilateral rotator cuff strain for the shoulders.  The examiner, however, never offered an opinion on etiology.  The VA examiner in May 2013 concluded it was less likely than not that either condition resulted from service because there was no evidence of onset in service for the elbow disability and there were no complaints or treatment in the service treatment records for either shoulder.  
Contrary to the VA examiner's statements, there is evidence of onset in service even though there is no documentation in the service treatment records.  The Veteran has stated that both conditions began during service, but she never sought treatment in service.  She also states she reported right upper extremity symptoms at separation, but it was not recorded in the separation examination report.  Lay evidence concerning the onset of symptoms, if credible, is competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board thus finds the examination is inadequate and a new VA examination must be provided to the Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA orthopedic examination.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided.  The examiner is asked to determine:  

a).  Whether the Veteran has a bilateral shoulder disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

b).  Whether the Veteran has a bilateral elbow disability.  If such disability is diagnosed, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability began in service, was caused by service, or is otherwise related to service.

The examiner must not rely solely on the absence of shoulder or elbow complaints and treatment in service as the basis for a negative opinion.  The question is whether any current shoulder or elbow disability is related to service

A complete rationale for any opinion offered should be provided.

2.  After the development requested is completed, readjudicate the claims for service connection.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and a reasonable period to respond, and then return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).








______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


